Case 2:12-cv-04935-GRB Document 97 Filed 04/15/19 Page 1 of 2 PageID #: 1560




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------X
 CHRISTOPHER HOEY,

                           Plaintiff,                                        12-cv-04935 (GRB)

                  -against-                                                  PLAINTIFF’S
                                                                             PROPOSED VOIR DIRE
 COUNTY OF NASSAU,                                                           QUESTIONS

                            Defendant.
 ------------------------------------------------------------------------X

        Rather than reiterate the standard jury questions, which plaintiff is confident that the Court

already plans on asking during jury selection, plaintiff submits the following brief list of additional

jury questions, which we respectfully request be included during voir dire in this matter:

        1.       Have you or anyone close to you ever suffered from depression, anxiety, emotional

                 distress, or mental illness of any kind?

        2.       Have you or anyone close to you ever received medical attention or counseling for

                 depression, anxiety, emotional distress, or mental illness of any kind? If so, was the

                 medical attention or counseling helpful?

        3.       Have you, anyone in your family, or anyone close to you used medication to treat

                 emotional or psychological problems? If so, was the medication was helpful?

        4.       Do you think that mental illness can be controlled or overcome with proper

                 medication and medical attention?

        5.       Have you or anyone close to you ever taken any courses or training in or worked in

                 the field of mental health or with people who have mental health issues?




                                                        1
Case 2:12-cv-04935-GRB Document 97 Filed 04/15/19 Page 2 of 2 PageID #: 1561




     6.    Do you know anyone who may have had or has been diagnosed as having bi-polar

           disorder?

     7.    Have you ever had any experience with a discrimination claim, whether it was filed

           by you, against you or by someone in a company for which you worked? If so, tell

           us about it.


     Dated: April 15, 2019
            Carle Place, New York


                                                       Respectfully submitted,

                                                       LEEDS BROWN LAW, P.C.
                                                       Attorneys for Plaintiff
                                                       One Old Country Road, Suite 347
                                                       Carle Place, New York 11514
                                                       (516) 873-9550




                                                       ANDREW COSTELLO




                                           2
